FILED
                             NOT FOR PUBLICATION                            FEB 24 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 ERICK IVAN MORATAYA SURIANO,                     No. 07-71210

               Petitioner,                        Agency No. A070-808-026

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Erick Ivan Morataya Suriano, a native and citizen of Guatemala, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen based on ineffective assistance of counsel. We have jurisdiction



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

TL/Research
pursuant to 8 U.S.C. § 1252. We review for abuse of discretion the BIA’s denial of

a motion to reopen and review de novo constitutional claims. Mohammed v.

Gonzales, 400 F.3d 785, 791-92 (9th Cir. 2005). We deny the petition for review.

       The BIA did not abuse its discretion in denying Morataya Suriano’s motion

to reopen where he failed to establish prejudice from his prior attorneys’ conduct.

See id. at 794 (petitioner must show plausible grounds for relief to establish

prejudice from ineffective assistance of counsel).

       PETITION FOR REVIEW DENIED.




TL/Research                               2                                      07-71210